Citation Nr: 1214904	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection a left knee disability.

2.  Entitlement to service connection a left knee disability.

3.  Entitlement to service connection a right shoulder disability.

4.  Entitlement to service connection a back disability.

5.  Entitlement to an increased rating for tinea genitocruralis, rated as non compensable prior to May 29, 2009, and rated as 10 percent disabling from May 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In September 2008, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  In August 2009, the Veteran also withdrew his appeal for a higher evaluation for his posttraumatic stress disorder (PTSD).  Moreover, in April 2010, the RO granted the Veteran a total rating based on individual unemployability (TDIU).  Therefore, the Board finds that VA adjudication of the current appeal may proceed without scheduling the clamant for another hearing or adjudicating his PTSD or TDIU claims.  See 38 C.F.R. § 20.204(b) (2011); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue); Also see Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The claims of service connection for a left knee disorder, a right shoulder disability, and a back disability as well as for an increased rating for tinea genitocruralis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1972 rating decision denied the Veteran's claim of service connection for a left knee disorder; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final January 1972 rating decision is new, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The January 1972 rating decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Given the fully favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The Veteran and his representative contend that the claimant's left knee disorder was caused in combat while serving in the Republic of Vietnam.  Specifically, it is claimed that his left knee disorder was caused when he was blown off of a gun deck by a rocket-propelled grenade (RPG) while he was engaging enemy combatants with his 50 caliber machine gun. 

In this regard, the RO initially denied service connection for a left knee disorder in a January 1972 rating decision.  The Veteran did not appeal the January 1972 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2011).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in the January 1972 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the January 1972 rating decision denied the claim of service connection for a left knee disorder because no disability was seen at the time of his August 1971 VA examination.

However, since the January 1972 rating decision the Veteran's treatment records show his complaints and treatment for left knee disorders variously diagnosed as, among other things, degenerative joint disease and a meniscal tear status post partial medial meniscectomy.  

As noted above, in order to establish service connection for a left knee disorder, there must be, among other things, medical evidence of a current disability.  See Hickson, supra.  Therefore, the Board finds the treatment records, the credibility of which must be presumed (see Kutscherousky, supra), are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claim of entitlement to service connection for a left knee disorder is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disorder is reopened, and to that extent only, the appeal is granted.


REMAND

As to the claims of service connection for a left knee disorder, a right shoulder disability, and a back disability, in numerous statements in support of his claims the Veteran reported that he injured his knee, shoulder, and back while in combat in the Republic of Vietnam.  Specifically, as reported above, the Veteran contends that his left knee disorder as well as his right shoulder disability and back disability were caused when he was blown off of a gun deck by an RPG while he was engaging enemy combatants with his 50 caliber machine gun. 

In this regard, the Board notes that the claimant is a combat Veteran because the record shows that he received the Combat Action Ribbon (CAR) and Navy Commendation Medal with Combat V.  See 38 U.S.C.A. § 1154(b).  Moreover, the Board finds that it is obligated to accept as sufficient proof of these injuries his lay statements because his claimed injuries are consistent with the circumstances, condition, and/or hardships of his service.  Id.  

Likewise, the Board finds that the Veteran is competent to report on having problems with symptoms of these disorders (i.e., pain and limitation of motion) in-service and since that time even when not documented in the in-service and post-service medical records because these symptoms come to him through his own senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.   

Given this record, the Board finds that a remand is required to obtain a medical opinion as to the relationship, if any, between the Veteran's current left knee, right shoulder, and back disabilities and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board notes that while the Veteran separated from military service in 1971, the record does not contain any of his pre-2006 medical records from the Loma Linda VA Medical Center.  The record also shows that, while the Veteran receives ongoing treatment from Kaiser Permanente and the Loma Linda VA Medical Center, his post-June 2008 Kaiser Permanente and his post-March 2009 VA treatment records are not found in the claims file.  

Therefore, while the appeal is in remand status an attempt should be made to obtain and associate these medical records with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

A February 2012 rating decision on an unrelated claim indicated that Social Security records were reviewed.  Those records are not in the file and must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

As to the claim for an increased rating for tinea genitocruralis, the record shows that the Veteran was most recently afforded a VA examination in March 2010.  However, the Veteran was not thereafter issued a supplemental statement of the case despite the information found in this examination being additional pertinent evidence as to this claim.  See 38 C.F.R. § 19.31 (2011) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that a remand for a supplemental statement of the case is required.  Id.

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's 1971 to 1996 and all treatment records from March 2009 to the present from the Loma Linda VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  The RO/AMC, after obtaining needed authorizations from the Veteran, should obtain and associate with the record all of his other 1971 to the present treatment records from all private facilities that have not as yet been associated with the claims file, including his post-June 2008 treatment records from Kaiser Permanente.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  The RO/AMC should associate the Social Security records with the file.

4.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service left knee, right shoulder, and back disabilities (including his cervical, thoracic, and lumbar spines)? 

b.  As to each disability, is it at least as likely as not (50 percent probability or more) that it was caused by his active duty or has continued since service?

c.  As to any degenerative joint disease, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that as a combat Veteran VA is obligated to accept as sufficient proof of these injuries his lay statements as well as the fact that the claimant is competent and credible to report on the observable symptom of his disabilities (i.e., pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a chronic disability.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  The RO/AMC should thereafter readjudicate the claims.  As to the claim for an increased rating for tinea genitocruralis, the readjudication should consider whether further staged ratings are required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received since the June 2009 supplemental statement of the case including the March 2010 VA skin examination, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


